                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

BIANICA GODWIN, et al.                                                              PLAINTIFFS

v.                                    Case No. 1:19-cv-1055

K-MAC ENTERPRISES, INC.                                                            DEFENDANT

                                            ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal. ECF No. 34. The parties

indicate that they have reached a settlement agreement in this matter and ask the Court to dismiss

this case with prejudice.

       On November 11, 2019, Plaintiffs filed their Complaint against Defendant. ECF No. 3.

Plaintiffs brought claims against Defendant for violations of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”) and the Arkansas Minimum Wage Act, Ark. Code § 11-3-201, et

seq. (“AMWA”). Id. Plaintiffs’ Complaint indicated that they wanted to pursue their FLSA claims

through a collective action, and the Court subsequently certified the collective. ECF No. 10. On

January 11, 2021, the Plaintiffs filed an Amended Complaint that removed all collective action

claims and added new Plaintiffs. ECF No. 33, p. 1-2. That same day, the parties filed the instant

motion requesting that the claims be dismissed with prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). ECF No. 34.

       The instant stipulation asks that the Court dismiss the action with prejudice. Thus, the

Court will take up the instant stipulation and consider the relief requested therein—that the Court

dismiss this case with prejudice and do so without conducting a reasonableness review of any

settlement agreement reached by the parties. Several courts have held that settlement agreements

resolving wage claims are subject to court approval to ensure that the parties are not negotiating
around statutory minimum wages. See, e.g., Int’l Union, United Auto., Aerospace, and Agric.

Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007); Lynn’s Food

Stores, Inc. v. U.S., 679 F.2d 1350, 1353 (11th Cir. 1982); Cruthis v. Vision’s, No. 4:12-CV-00244,

2014 WL 4092325 (E.D. Ark. Aug. 19, 2014). Other courts, including this Court, have held that

court approval of an FLSA settlement is unnecessary when the lawsuit is not a collective action,

all plaintiffs have been represented by counsel throughout the entirety of the case, and the parties

wish for their agreement to remain private. See, e.g., Zeznanski v. First Step, Inc., No. 6:17-cv-

6023-SOH (W.D. Ark. Oct. 5, 2017), ECF No. 25; Schneider v. Habitat for Humanity Int’l, Inc.,

No. 5:14-CV-5230-TLB, 2015 WL 500835, at *3 (W.D. Ark. Feb. 5, 2015).

          After Plaintiffs’ First Amended Complaint, this matter is no longer a Collective Action.

ECF No. 33. Plaintiffs have been represented by counsel throughout the course of this litigation

and the parties seem to want their settlement to remain confidential. Thus, it appears to the Court

that the settlement agreement in this case is of the type that does not require court approval. See

Schneider, 2015 WL 500835, at *3. The parties have not submitted their settlement agreement in

this case and, thus, the Court has not reviewed the parties’ settlement agreement in this matter.

          The Court now turns to the parties’ request that this case be dismissed with prejudice. An

action may be dismissed by “a stipulation of dismissal signed by all parties who have appeared.”

Fed. R. Civ. P. 41(a)(1)(A)(ii).        “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically

and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th

Cir. 1984). Thus, Plaintiffs’ claims against Defendant were effectively dismissed when the parties

filed the instant stipulation. However, this order issues for the purpose of maintaining the Court’s

docket.



                                                  2
       Upon consideration, the Court finds that good cause has been shown for the dismissal of

the case. This case is hereby DISMISSED WITH PREJUDICE. If any party desires that the

terms of any settlement be a part of the record therein, those terms should be reduced to writing

and filed with the Court within thirty (30) days of the entry of this judgment. The Court retains

jurisdiction to vacate this order upon cause shown that any settlement between the parties has not

been completed and further litigation is necessary.

       IT IS SO ORDERED, this 2nd day of July, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                3
